                      Case 1:19-cv-06013-LGS Document 11 Filed 08/05/19 Page 1 of 1
AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                                for the
                                                    Southern District
                                                  __________  DistrictofofNew York
                                                                           __________


                          Brian Totin                              )
                             Plaintiff                             )
                                v.                                 )      Case No.   19-CV-6013-LGS
         Metropolitan Property Group Inc., et al.                  )
                            Defendant                              )

                                                      APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

          Brian Totin                                                                                                         .


Date:          08/05/2019
                                                                                            Attorney’s signature


                                                                                     Nicholas Loaknauth - 4908828
                                                                                        Printed name and bar number
                                                                                Law Office of Nicholas Loaknauth, P.C.
                                                                                           1460 Broadway
                                                                                         New York, NY 10036

                                                                                                  Address

                                                                                        nick@loaknauthlaw.com
                                                                                              E-mail address

                                                                                             (212) 641-0745
                                                                                             Telephone number

                                                                                             (718) 301-1247
                                                                                               FAX number


            Print                        Save As...                                                                   Reset
